UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1362



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KHALID J. KUBWEZA; LINDIWE N. KUBWEZA,

                                 Parties in Interest - Appellants,


ONE FM RADIO TRANSMITTER BEARING A LABEL
STATING "BREWERS TWO-WAY RADIO"; ONE BLACK
BOX-LOW PASS FILTER; ONE REALISTIC MIXER,
MODEL NUMBER 32-1200B S/N 202255; ONE JVC TAPE
DECK, MODEL NUMBER TD-W354, S/N 093Y0175; ONE
OPTIMUS   CD  PLAYER,   MODEL   CD-7250,   S/N
OL3617435MP; ONE ASTRON LS-10A POWER SUPPLY,
S/N 97070026; ASSORTED CABLES; ONE GEM SOUND
MIXER, MODEL NUMBER DS-9905, S/N 95110006;

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-99-737-3)


Submitted:   May 25, 2000                   Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Khalid J. Kubweza, Lindiwe N. Kubweza, Appellant Pro Se. Gurney
Wingate Grant, II, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Khalid J. and Lindiwe N. Kubweza appeal the district court’s

order granting the Government’s Complaint of Forfeiture.   We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See United States v. One FM Radio, No. CA-99-737-3

(E.D. Va. Jan. 21, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                 2